DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s request for continued examination (RCE) filed 5/12/22 has been entered and considered.  Claims 4, 7, 9 and 11-20 are cancelled.
Allowable Subject Matter
Claims 1-3, 5, 6, 8, 10 and 21-25 allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  After entry of applicant’s request for continued examination, consideration of arguments, amendments and a further search of the prior art of record, examiner has concluded that the prior art does not disclose nor fairly suggest a three-dimensional semiconductor memory device, comprising: an upper staircase structure, formed in an upper portion of the film stack, comprising M1 number of the dielectric and conductive layer pairs, a plurality of first staircase steps in a first direction and a plurality of second staircase steps in a second direction, wherein the first and second directions are perpendicular to each other and are in a plane parallel to a front surface of the substrate; and a lower staircase structure, formed in a lower portion of the film stack, comprising M2 number of the dielectric layer pairs, a plurality of third staircase steps in the first direction and a plurality of fourth staircase steps in the second direction, wherein M1 and M2 are whole numbers; and the lower staircase structure and the upper staircase structure are next to each other with an offset, wherein the plurality of first staircase steps comprise a first width in the first direction, the plurality of third staircase steps comprise a third width in the first direction, and the third width is different from the first width as described in the independent claim and in the context of its recited apparatus, along with its depending claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA D HARRISON whose telephone number is (571)272-1959. The examiner can normally be reached M-F 7-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on 571-272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MONICA D HARRISON/Primary Examiner, Art Unit 2815                                                                                                                                                                                                        
mdh
May 17, 2022